                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

PAUL F. MITCHELL,                             :
           Plaintiff                          :
                                              :               No. 1:19-cv-358
               v.                             :
                                              :               (Judge Kane)
KEVIN KAUFFMAN, et al.,                       :
         Defendants                           :

                                     MEMORANDUM

       Plaintiff Paul F. Mitchell (“Plaintiff”), an individual presently confined at the Curran-

Fromhold Correctional Facility in Philadelphia, Pennsylvania (“CFCF”), filed the instant pro se

complaint pursuant to 42 U.S.C. § 1983 in the United States District Court for the Eastern

District of Pennsylvania on December 31, 2018. (Doc. No. 2.) He also filed a memorandum of

law in support of his complaint. (Doc. No. 8.) By Memorandum and Order entered on February

27, 2019, the Eastern District of Pennsylvania, inter alia, granted Plaintiff leave to proceed in

forma pauperis and transferred Plaintiff’s claims against Defendants Kauffman, Green, Goss,

Butterbaugh, Fisher, Girard, and Keiser to this Court. Pursuant to the Prison Litigation Reform

Act of 1995 (“PLRA”),1 the Court will perform its mandatory screening of the complaint and, for

the reasons set forth below, will dismiss the complaint without prejudice for Plaintiff’s failure to

state a claim upon which relief may be granted.

I.     BACKGROUND

       As noted above, named as Defendants in this civil action are: Kevin Kauffman,

Superintendent at the State Correctional Institution Huntingdon in Huntingdon, Pennsylvania

(“SCI Huntingdon”) (“Kauffman”); Connie Green, Assistant Superintendent and Grievance

Coordinator at SCI Huntingdon (“Green”); R. Goss, the Manager of Psychology at SCI


1
 See The Prison Litigation Reform Act of 1995, Pub. L. No. 104-134, 110 Stat. 1321 (Apr. 26,
1996).
                                             1
Huntingdon (“Goss”); K. Butterbaugh and K. Fisher, psychologists at SCI Huntingdon

(“Butterbaugh” and “Fisher”); Linda Girard, the Pennsylvania Board of Probation and Parole

(“PBPP”) Supervisor at SCI Huntingdon (“Girard”); and Suzan Keiser, the IPA at SCI

Huntingdon (“Keiser”). It appears that while incarcerated at SCI Huntingdon, Plaintiff was

required to participate in the sex offender program. (Doc. No. 2 at 5.) Plaintiff suggests that

officials at SCI Huntingdon erroneously classified him as a sex offender, and claims that he

experienced discrimination and retaliation while incarcerated at SCI Huntingdon. (Id. at 6-7.)

       In his memorandum of law, Plaintiff notes that after arriving at SCI Huntingdon, he had a

meeting with Butterbaugh, where he was informed that she had to do an evaluation for Plaintiff’s

placement in treatment. (Doc. No. 8 at 5.) Plaintiff informed her that his case “had nothing to

do with lewdness or sexual gratification.” (Id.) He showed her the notes of testimony from his

criminal proceedings, and Butterbaugh told him “to contact [his] attorney because these facts

were extremely important.” (Id. at 5-6.) She told Plaintiff that “she would call [him] back up in

a week or so because she was required by policy to do an evaluation/assessment.” (Id. at 6.)

Butterbaugh also gave Plaintiff “Psychology Manager Richard Goss[’s] and Deputy Thomas[’s]

names to write who never responded back to [him] at all through request slips.” (Id.)

Ultimately, Plaintiff received notice from Fisher that he had been enrolled in the sex offender

program (“SOP”). (Id. at 7.)

       Plaintiff sent a request slip to Green, informing her that his civil rights were being

violated because officials were discriminating against him based on his “age, religion (Christian),

race, and gender.” (Doc. No. 8-1 at 3.) Plaintiff alleges that Green “completely ignored [his]

complaint and brushed [him] off by stating if [he] wanted to successfully complete the SOP then

take it.” (Id.) Plaintiff suggests that the Defendants’ actions violated his rights under the First,



                                                  2
Fifth, Eighth, and Fourteenth Amendments to the United States Constitution. As relief, Plaintiff

seeks $300,000.00 “or anything the Court recommend[s].” (Doc. No. 1 at 9.)

II.     LEGAL STANDARD

        A.      Screening and Dismissal of Prisoner Complaints

        Under 28 U.S.C. § 1915A, federal district courts must “review . . . a complaint in a civil

action in which a prisoner seeks redress from a governmental entity or officer or employee of a

governmental entity.” 28 U.S.C. § 1915A(a). If a complaint fails to state a claim upon which

relief may be granted, the Court must dismiss the complaint. 28 U.S.C. § 1915A(b)(1). District

courts have a similar screening obligation with respect to actions filed by prisoners proceeding in

forma pauperis and prisoners challenging prison conditions. See 28 U.S.C. § 1915(e)(2)(B)(ii)

(“[T]he court shall dismiss the case at any time if the court determines that . . . the action or

appeal . . . fails to state a claim on which relief may be granted.”); 42 U.S.C. § 1997e(c)(1) (“The

Court shall on its own motion or on the motion of a party dismiss any action brought with respect

to prison conditions under section 1983 of this title . . . by a prisoner confined in any jail, prison,

or other correctional facility if the Court is satisfied that the action . . . fails to state a claim upon

which relief can be granted.”).

        In dismissing claims under §§ 1915(e), 1915A, and 1997e, district courts apply the

standard governing motions to dismiss filed pursuant to Rule 12(b)(6) of the Federal Rules of

Civil Procedure. See, e.g., Smithson v. Koons, Civ. No. 15-01757, 2017 WL 3016165, at *3

(M.D. Pa. June 26, 2017) (“The legal standard for dismissing a complaint for failure to state a

claim under § 1915A(b)(1), § 1915(e)(2)(B)(ii), or § 1997e(c)(1) is the same as that for

dismissing a complaint pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure.”);

Mitchell v. Dodrill, 696 F. Supp. 2d 454, 471 (M.D. Pa. 2010) (explaining that when dismissing

a complaint pursuant to § 1915A, “a court employs the motion to dismiss standard set forth

                                                    3
under Federal Rule of Civil Procedure 12(b)(6)”). To avoid dismissal under Rule 12(b)(6), a

civil complaint must set out “sufficient factual matter” to show that its claims are facially

plausible. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Fowler v. UPMC Shadyside, 578

F.3d 203, 210 (3d Cir. 2009). The plausibility standard requires more than a mere possibility

that the defendant is liable for the alleged misconduct. “[W]here the well-pleaded facts do not

permit the Court to infer more than the mere possibility of misconduct, the complaint has alleged

– but it has not ‘show[n]’ – ‘that the pleader is entitled to relief.’” Iqbal, 556 U.S. at 679 (citing

Fed. R. Civ. P. 8(a)(2)). When evaluating the plausibility of a complaint, the Court accepts as

true all factual allegations and all reasonable inferences that can be drawn from those allegations,

viewed in the light most favorable to the plaintiff. See Iqbal, 556 U.S. at 679; In re Ins.

Brokerage Antitrust Litig., 618 F.3d 300, 314 (3d Cir. 2010). However, the Court must not

accept legal conclusions as true, and “a formulaic recitation of the elements of a cause of action”

will not survive a motion to dismiss. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555-56 (2007).

       Based on this standard, the United States Court of Appeals for the Third Circuit has

identified the following steps that a district court must take when reviewing a Rule 12(b)(6)

motion: (1) identify the elements that a plaintiff must plead to state a claim; (2) identify any

conclusory allegations contained in the complaint that are “not entitled” to the assumption of

truth; and (3) determine whether any “well-pleaded factual allegations” contained in the

complaint “plausibly give rise to an entitlement to relief.” Santiago v. Warminster Twp., 629

F.3d 121, 130 (3d Cir. 2010). In addition, in the specific context of pro se prisoner litigation, a

district court must be mindful that a document filed pro se is “to be liberally construed.” Estelle

v. Gamble, 429 U.S. 97, 106 (1976). A pro se complaint, “however inartfully pleaded,” must be

held to “less stringent standards than formal pleadings drafted by lawyers.” Erickson v. Pardus,

551 U.S. 89, 94 (2007) (quoting Estelle, 429 U.S. at 106) (internal quotation marks omitted)).

                                                   4
       B.      Section 1983 Standard

       To state a viable § 1983 claim, a plaintiff must plead two essential elements: 1) that the

conduct complained of was committed by a person acting under color of state law, and 2) that

said conduct deprived the plaintiff of a right, privilege, or immunity secured by the Constitution

or laws of the United States. Natale v. Camden Cty. Corr. Facility, 318 F.3d 575, 580-81 (3d

Cir. 2003).

       Moreover, in addressing whether a viable claim has been stated against a defendant, the

court must assess whether the plaintiff has sufficiently alleged that the defendant was personally

involved in the act that the plaintiff claims violated his rights. Rode v. Dellarciprete, 845 F.2d

1195, 1207 (3d Cir. 1988). Liability may not be imposed under § 1983 on the traditional

standards of respondeat superior. Capone v. Marinelli, 868 F.2d 102, 106 (3d Cir.

1989) (citing Hampton v. Holmesburg Prison Officials, 546 F.2d 1077, 1082 (3d Cir. 1976)).

Instead, “supervisory personnel are only liable for the § 1983 violations of their subordinates if

they knew of, participated in or acquiesced in such conduct.” Capone, 868 F.2d at 106 n.7.

There are only two avenues for supervisory liability: (1) if the supervisor “knew of, participated

in or acquiesced in” the harmful conduct; and (2) if a supervisor established and maintained a

policy, custom, or practice which directly caused the constitutional harm. Id.; Santiago, 629 F.3d

at 129; A.M. ex rel. J.M.K. v. Luzerne Cty. Juvenile Ctr., 372 F.3d 572, 586 (3d Cir. 2004). As

it concerns the second avenue of liability, conclusory, vague, and speculative allegations of

custom, policy, or practice are insufficient. Id.

III.   DISCUSSION

       A.      Plaintiff’s Complaint

       Upon initial screening pursuant to the PLRA, the Court will dismiss Plaintiff’s complaint.



                                                    5
First. to the extent Plaintiff seeks to hold the supervisory Defendants liable for the alleged

constitutional violations, Plaintiff fails to provide any allegations of personal involvement in his

complaint against the supervisory Defendants. Plaintiff has not alleged how Defendants

Kauffman, Green, Goss, Girard, and Keiser were involved in the conduct giving rise to this

action. Rather, Plaintiff seeks to hold them liable premised on a theory of respondeat superior.

Supervisors, however, are not typically liable under § 1983 solely on this theory. See City of

Okla. City v. Tuttle, 471 U.S. 808, 824 n.8 (1985); Monell v. Dep’t of Soc. Servs. of City of

N.Y., 436 U.S. 658, 690-91 (1978). “A defendant in a civil rights action must have personal

involvement in the alleged wrongs; liability cannot be predicated solely on the operation of

respondeat superior.” Rode v. Dellarciprete, 845 F.2d 1195, 1207-08 (3d Cir. 1988); see also

Sutton v. Rasheed, 323 F.3d 236, 249 (3d Cir. 2003) (citing Rode).

       Personal involvement may be established through allegations of personal direction or of

actual knowledge and acquiescence. Rode, 845 F.2d at 1207. As set forth in Rode,

           A defendant in a civil rights action must have personal involvement in the
           alleged wrongs…. [P]ersonal involvement can be shown through allegations
           of personal direction or of actual knowledge and acquiescence. Allegations of
           participation or knowledge and acquiescence, however, must be made with
           appropriate particularity.

Id. at 1207. Moreover, the filing of a grievance, participation in “after-the-fact” review of a

grievance, or dissatisfaction with the response to an inmate’s grievance, do not establish the

involvement of officials and administrators in any underlying constitutional deprivation. See

Pressley v. Beard, 266 F. App’x. 216, 218 (3d Cir. 2008) (“The District Court properly dismissed

these defendants and any additional defendants who were sued based on their failure to take

corrective action when grievances or investigations were referred to them.”); Brooks v. Beard,

167 F. App’x. 923, 925 (3d Cir. 2006) (holding that allegations that prison officials responded

inappropriately to the inmate plaintiff’s later-filed grievances do not establish the involvement of

                                                  6
those officials and administrators in the underlying constitutional deprivation); Ramos v. Pa.

Dep’t of Corr., No. 06-1444, 2006 WL 2129148, at *3 (M.D. Pa. July 27, 2006) (“[C]ontentions

that certain correctional officials violated an inmate’s constitutional rights by failing to follow

proper procedure or take corrective action following his submission of an institutional grievance

are generally without merit.”); Wilson v. Horn, 971 F. Supp. 943, 947 (E.D. Pa. 1997) (noting

that a complaint alleging that prison officials failed to respond to the inmate plaintiff’s grievance

does not state a constitutional claim), aff’d, 142 F.3d 430 (3d Cir. 1998) (table).

       As the Second Circuit stated in Ayers v. Coughlin, 780 F.2d 205, 210 (2d Cir. 1985) (per

curiam) a mere “linkage in the prison chain of command” is not sufficient to demonstrate

personal involvement for purposes of a civil rights action. Permitting supervisory liability where

a defendant, after being informed of the violation through the filing of grievances, reports or

appeals, failed to take action to remedy the alleged wrong is not enough to show that the

defendant has the necessary personal involvement. Rode, 845 F.2d at 1207; see also Greenwaldt

v. Coughlin, 93 Civ. 6551, 1995 WL 232736, at *4 (S.D.N.Y. Apr. 19, 1995) (“[I]t is well-

established that an allegation that an official ignored a prisoner’s letter of protest and request for

an investigation of allegations made therein is insufficient to hold that official liable for the

alleged violations.”); Rivera v. Goord, 119 F. Supp. 2d 327, 344 (S.D.N.Y. 2000) (holding

allegations that the inmate plaintiff wrote to prison officials and was ignored were insufficient to

hold those officials liable under Section 1983).

       Here, the Court finds that Plaintiff’s complaint and memorandum of law fail to allege any

personal involvement of Defendants Kauffman, Green, Goss, Girard, and Keiser. Rather,

Plaintiff’s claims against these individuals consist of little more than assertions of respondeat

superior. As a matter of law, these assertions do not suffice to state a claim against these

Defendants. Accordingly, Defendants Kauffman, Green, Goss, Girard, and Keiser will be

                                                   7
dismissed without prejudice. Plaintiff will be granted leave to amend his complaint to include

specific allegations, if any, against each Defendant in order to cure the noted deficiencies.

         Plaintiff’s complaint also fails to set forth a constitutional deprivation against Defendants

Butterbaugh and Fisher. As noted above, Plaintiff alleges that he met with Defendant

Butterbaugh shortly after arriving at SCI Huntingdon (Doc. No. 8 at 5-6), and that he ultimately

received a letter from Defendant Fisher indicating that he had been enrolled in the SOP (id. at 7).

These assertions are simply insufficient to describe how Defendants Butterbaugh and Fisher

were involved in the alleged violations of Plaintiff’s constitutional rights. Accordingly,

Defendants Butterbaugh and Fisher will also be dismissed without prejudice. Plaintiff will be

granted leave to amend his complaint to include specific allegations, if any, against each

defendant in order to cure the noted deficiencies.

         B.     Leave to Amend

         Due to the applicable liberal pleading standard, a plaintiff should generally be granted

leave to amend before a Court dismisses a claim that is merely deficient. See Grayson v.

Mayview State Hosp., 293 F.3d 103, 108 (3d Cir. 2002). The Federal Rules of Civil Procedure

allow for amendments to be granted liberally in light of the “principle that the purpose of

pleading is to facilitate a proper decision on the merits.” Foman v. Davis, 371 U.S. 178, 182

(1962). The court may deny a motion to amend where there is “undue delay, bad faith or

dilatory motive on the part of the movant, repeated failure to cure deficiencies by amendments

previously allowed, undue prejudice to the opposing party by virtue of allowance of the

amendment, [or] futility of the amendment.” Id. The court must also determine whether a

proposed amendment would be futile if the complaint, as amended, would not survive a motion

to dismiss for failure to state a claim. In re NAHC, Inc. Sec. Litig., 306 F.3d 1314, 1332 (3d Cir.

2002).

                                                   8
       Here, Plaintiff will be afforded an opportunity to file an amended complaint related to his

claims against the Defendants. Plaintiff is advised that the amended complaint must be complete

in all respects. It must be a new pleading which stands by itself without reference to the original

complaint or any other documents already filed. The amended complaint should set forth his

claims in short, concise, and plain statements as required by Rule 8 of the Federal Rules of Civil

Procedure. Each paragraph should be numbered. It should specify which actions are alleged as

to which defendants and sufficiently allege personal involvement of the defendant in the acts

which he claims violated his rights. Mere conclusory allegations will not set forth a cognizable

claim. The Court will also direct the Clerk of Court to mail Plaintiff a civil rights complaint

form to use for filing his second amended complaint, which the Court encourages Plaintiff to

use.

IV.    CONCLUSION

       For the foregoing reasons, Plaintiff’s complaint (Doc. No. 2) will be dismissed without

prejudice pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) for Plaintiff’s failure to state a claim upon

which relief may be granted. Plaintiff will be afforded thirty (30) days from the date of this

Memorandum’s corresponding Order in which to file an amended complaint in conformance

with the above. An appropriate Order follows.




                                                 9
